Citation Nr: 1212784	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  06-24 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a dental disability, to include as secondary to exposure to herbicide agents and nerve gas.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for a disability of the left thumb, claimed as due to improper treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability, denied his claim for service connection for a dental disability, and denied his claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disability of the left thumb.  

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence, consisting of July 2010 lay statements in support of his claims, and VA clinical records, accompanied by a waiver of his right to have this evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for a lumbar spine disability and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disability of the left thumb, claimed as due to improper treatment provided by the Department of Veterans Affairs, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a July 1970 rating decision, the RO denied the Veteran's claim for service connection for a lumbar spine disability on the basis that the diagnosed disabilities were constitutional or developmental disabilities for which service connection could not be awarded.  The RO declined to reopen the claim on several occasions thereafter, most recently in an April 1995 rating decision.  The RO notified the Veteran of each decision, and informed him of his right to appeal, but he did not initiate an appeal of any of the decisions.

2.  The evidence received since the April 1995 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran does not have a dental disability resulting from combat wounds or service trauma.

4.  The Veteran's current claimed dental disability (extensive caries, periodontitis, and replaceable missing teeth secondary to periodontitis) is not related to in-service exposure to herbicide agents or nerve gas and is not a disability which is eligible for service-connected compensation.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision that denied the claim for service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A dental disability was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in  substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional requirements apply with respect to the content of notice for reopening claims, including notifying the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In this case, the Veteran was not provided notice in accordance with Kent.  However, the Board finds no prejudice as a result of this error, as in this decision the Board reopens the claim.  

With respect to the claim for service connection for a dental disability, notice was provided to the Veteran in November 2004, prior to the initial adjudication of his claim in February 2005.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, except that it did not include the Dingess notice elements (notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded).  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection for a dental disability.  Any questions as to the appropriate disability rating or effective date to be assigned are therefore moot.

With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the Veteran.  The Veteran's service treatment records are in the claims file.  VA and private treatment records are in the claims file.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified any other treatment records aside from those that are already of record.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The Board notes in this regard that the record reflects that in July 1980 the Social Security Administration (SSA) awarded the Veteran disability benefits in association with a psychiatric disability.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d. 1317, 1321 (2010); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The records associated with SSA's determination that the Veteran is disabled as a result of his psychiatric disorder have not been associated with the Veteran's claims file; however, any such records would not reasonably be relevant to the claim for service connection for a dental disability.  Significantly, the evidence of record does not demonstrate that the Veteran sustained a qualifying physical dental trauma in service, and there is no other basis upon which his claim for service connection for a dental disability may be granted.  As there is no basis upon which the Veteran's claim for service connection for a dental disability may be granted, the SSA records could not serve to substantiate the claim, and VA has no obligation to seek those records.  Golz, 590 F.3d at 1321.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran was not provided with an examination with respect to his claim for service connection for a dental disability.  However, his service treatment records do not show that he sustained dental trauma in service, nor has the Veteran so contended.  Additionally, he did not serve in combat.  As there is no evidence of dental trauma in service, and no evidence that the Veteran has been diagnosed with a dental disability consistent with exposure to herbicide agents or nerve gas, the facts of this case do not meet the criteria to warrant a VA examination.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

In July 2010, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2011), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Lumbar Spine

This appeal arises out of the Veteran's contention that his current lumbar spine disability was caused or aggravated as a result of his active duty service.

The RO initially denied the Veteran's claim for service connection in a July 1970 rating decision on the basis that the Veteran's scoliosis and spina bifida oculta were constitutional or developmental disabilities for which service connection could not be awarded.  The RO declined to reopen the claim several times thereafter, most recently in an April 1995 rating decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the July 1970 and April 1995 decisions became final because the Veteran did not initiate a timely appeal of either.

The claim of entitlement to service connection for a lumbar spine disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The RO found that the Veteran had been diagnosed with scoliosis and spina bifida upon examination prior to entrance into service, and that he did not undergo treatment for either disorder during his period of service.  The RO additionally determined that scoliosis and spina bifida oculta were constitutional or developmental disabilities for which service connection could not be awarded, and the claim was denied.

Newly received evidence includes clinical records dated from December 2003 to June 2010 that include records showing that the Veteran has been diagnosed with lumbago and degenerative changes of the lumbosacral spine.  Although the clinical records do not relate his lumbago or degenerative changes of the lumbosacral spine to his active service, the new diagnoses are sufficient to reopen the claim, as they are not congenital or developmental disabilities and were not previously considered by agency decision makers.  Accordingly, the new diagnoses are not cumulative or redundant, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for a lumbar spine disability is reopened, and to this extent, the claim is granted.  Further development is required prior to adjudication of the claim on the merits, as explained in the Remand section of this decision.
  
Dental Disability

The Veteran asserts that he is entitled to service connection for a dental disability (extensive caries, periodontitis, and replaceable missing teeth secondary to periodontitis) incurred as a result of exposure to herbicide agents in service.  He has not been diagnosed with any other dental disability.  At his July 2010 hearing before the Board, the Veteran explained that while stationed near DaNang, Vietnam, he ate food that had been contaminated with Agent Orange.  As a result of eating this contaminated food, he believes that he developed "pockets of Agent Orange" in his gums that resulted in cavities and gum disease.  

Alternatively, the Veteran believes that his dental disability could have been caused by exposure to nerve gas.  At the July 2010 hearing, he explained that he could have been exposed to nerve gas in Vietnam as a result of being stationed in a location subject to incoming torpedo fire.  He did not explain why he felt that the incoming torpedoes or other ammunition could have been carrying nerve gas, and did not describe experiencing any symptoms consistent with exposure to nerve gas.  He does not allege that his current dental disability is the result of combat wounds or physical trauma sustained in service.

The Board notes that the RO considered multiple theories of entitlement when evaluating the Veteran's claim for service connection for a dental disability, including as secondary to his service-connected skin disorder.  At his July 2010 hearing before the Board, however, the Veteran clarified that he was seeking service connection for his dental disability as secondary to exposure to herbicide agents and nerve gas only; he is not contending that his dental disability is in any way related to his service-connected skin disorder.  See July 2010 Hearing Transcript, p. 35-36.  As such, the Board will limit its analysis to service connection as secondary to exposure to herbicide agents and nerve gas, and on a direct basis.  

In evaluating whether service connection is warranted in this case, the governing law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In determining whether a dental disability is eligible for service connection, the regulations governing dental claims make a fundamental distinction between "treatable carious teeth, replaceable missing teeth . . . and periodontal disease," and teeth lost as a result of "loss of substance of body of maxilla or mandible" due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913, Note (2011); Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma or disease such as osteomyelitis, service connection for treatable carious teeth, replaceable missing teeth, and periodontal disease may be considered solely for the purpose of establishing eligibility for outpatient dental treatment or entitlement to a dental examination.  Id.; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Conversely, teeth lost as a result of "loss of substance of body of maxilla or mandible" due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease may be eligible for service-connected disability compensation.  Id.

The Board notes that 38 C.F.R. § 3.381, which pertains to service connection for dental disabilities for the purposes of treatment only, was recently revised, effective February 29, 2012.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  However, after carefully reviewing the record, the Board concludes that the Veteran has not raised a claim of entitlement to service connection for a dental disability for the purposes of treatment only.  Although the Veteran submitted numerous statements in support of his entitlement to service-connected disability compensation, at no time did he argue that he was entitled to treatment for his dental disability.  Additionally, as noted above, the Veteran clarified at his July 2010 Board hearing that he was seeking service-connected disability compensation related to in-service exposure to herbicide agents and nerve gas; he did not allege entitlement to service connection for treatment purposes only.  As such, the Board finds that the provisions of 38 C.F.R. § 3.381 are not applicable.  

The Board now turns to the merits of the Veteran's claim.

The Veteran does not allege that he experienced physical dental trauma in service.  His service treatment records show that he received dental care in service, but do not show any findings or complaints that are consistent with his having sustained any form of dental trauma.  Accordingly, the Veteran is not entitled to service connection for his dental disability on the basis of physical trauma sustained in service.  However, if his dental disabilities are related to in-service exposure to either herbicide agents or nerve gas, such exposure may be considered to be analogous to dental trauma, raising the possibility that the Veteran may be eligible for service-connected disability compensation based upon exposure to herbicide agents or nerve gas.  

The Veteran served in the official waters of the Republic of Vietnam from June 1, 1969, to June 5, 1969, from June 18, 1969, to July 5, 1969, and from July 26, 1969, to July 30, 1969.  He asserts that during these periods, he had "shore duty," which he described as disembarking from the ship on which he was serving in order to perform maintenance on various aircraft.  His service records show that his military occupational specialty during this time was aviation electrician, which is consistent with the duties the Veteran is reporting.  However, VA was unable to verify that the Veteran served "in-country," or that he disembarked from the ship and set foot on land in the Republic of Vietnam.  As the Veteran's presence on land in Vietnam has not been verified, he may not be presumed to have been exposed to herbicide agents in service.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's regulation and interpretation thereof regarding service in Vietnam).  The Veteran may, nevertheless, establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Even assuming for the purpose of argument that the Veteran was exposed to herbicide agents in service, the Board concludes that service connection as secondary to exposure to herbicide agents is not warranted, as the Veteran has not been diagnosed with a dental disability consistent with exposure to herbicide agents.  VA clinical records dated in November 2004 show that the Veteran had gross cervical caries on all of his anterior and several of his posterior teeth, as well as advanced periodontal disease which accounted for his mobile teeth and gingival recession.  The examining dentist determined that the extensive caries were consistent with decay that resulted from many years of general dental neglect, and more specifically, from failure to use a toothbrush.  The examining dentist specifically found that there was no sign of an oral sarcoma or other Agent Orange-induced disease.  The record otherwise reflects that the Veteran has had several teeth extracted as a result of extensive caries.  As the Veteran has not been diagnosed with a dental disability consistent with exposure to herbicide agents, he is not entitled to service connection for a dental disability secondary to exposure to herbicide agents.

The Veteran also is not entitled to service connection for a dental disability secondary to exposure to nerve gas.  The Veteran's service records do not support a finding that he was exposed to nerve gas in service.  In considering the Veteran's testimony regarding his in-service exposure to nerve gas, the Board concludes that although the Veteran is competent to state that he was stationed at a base that was subject to incoming enemy fire, he is not competent to state that he was exposed to nerve gas, and he has not provided competent testimony of symptomatology consistent with exposure to nerve gas.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that it was not error for the Board to reject a veteran's lay testimony regarding in-service exposure to gases or chemicals on the basis that such exposure was not documented in his personnel records).  Finally, and most significantly, the record does not support a finding that the Veteran has a dental disability resulting from exposure to nerve gas.  Rather, the record reflects that the Veteran has been diagnosed with caries and periodontal disease consistent with general dental neglect, and that he has had several teeth extracted as a result of extensive caries.  As the Veteran's service records do not support a finding of in-service exposure to nerve gas, and he has not been diagnosed with a dental disability consistent with exposure to nerve gas, the Veteran is not entitled to service connection for a dental disability secondary to exposure to nerve gas.

As the Veteran has not been diagnosed with a dental disability attributable to trauma sustained in service, including as a result of exposure to either herbicide agents or nerve gas, or with any other dental disability eligible for service connection, he has failed to state a valid claim for service connection for a dental disorder.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability; to that extent only, the appeal is allowed.

Service connection for a dental disability is denied.




REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for a lumbar spine disability and for compensation under the provisions of 38 U.S.C.A § 1151 for a disability of the left thumb, claimed as due to improper treatment provided by the Department of Veterans Affairs.

The Veteran contends that his current back disability developed as a result of his active service.  Specifically, he asserts that his in-service duties as an aviation mechanic, which involved climbing on and inside aircraft, and carrying heavy equipment such as generators, resulted in back pain that has persisted since his separation from service.  He acknowledges that he did not seek treatment for back pain in service.  He asserts, however, that he nevertheless experienced back pain in service, and that he sought treatment for back pain shortly after his separation from service.

The Veteran's service treatment records show that on X-ray examination in August 1969, prior to his separation from active service, he was found to have spina bifida oculta at S-1 and a levoratory scoliosis that persisted when erect.  No assessment was made as to whether the disorders were caused or aggravated by his active service.  

In a July 1970 rating decision, the RO denied the Veteran's claim for service connection for a lumbar spine disability on the basis that these disorders were constitutional or developmental disabilities for which service connection could not be awarded.  Notably, however, neither disorder was noted on examination prior to the Veteran's entrance into service.  As such, it is unclear to the Board whether the Veteran's lumbar spine disability clearly and unmistakably pre-existed his entry into active service, and, if so, whether it clearly and unmistakably was not aggravated as a result of his active service.  Because such remains unclear to the Board, a remand for an examination and opinion is necessary.

Turning next to the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the record reflects that in November 1994, the Veteran sustained a laceration of his left thumb, for which he sought emergency VA medical treatment.  The laceration was sutured and his left thumb wrapped with bandages and tube gauze.  The Veteran asserts that the bandage was wrapped so tightly that the base of the bandage cut into the skin at the base of his left thumb, resulting in an injury just as severe, if not more so, than the injury for which he originally sought treatment.  He alleges that as a result of VA having wrapped the bandages too tightly, he currently experiences neurological damage in the form of decreased sensation and numbness, in addition to limited mobility of the left thumb.

Contemporaneous VA clinical records show that 2 days after the laceration was sutured and his thumb wrapped with bandages, the Veteran reported to the emergency room with complaints of increased pain associated with a constricting dressing.  He was noted to have undone the dressing and have rewrapped it, possibly causing constriction, proximally.  His wound was cleaned and a clean dressing applied.  He was warned not to wrap his thumb too tightly, and was instructed to return several days later for a check of his wound.

When the Veteran reported for follow up, his thumb was noted to be swollen and red, and to have purulent drainage since removing the bandages.  The diagnosis was infected thumb, post trauma.  He was referred to the surgery clinic, where he underwent debridement of the wound.  Subsequent records show that the Veteran's wound was found to be healing.  However, records dated in December 1994 show that the Veteran was evaluated for possible nerve damage after complaining of continued pain.  The assessment was healing left thumb.

The Veteran has not yet been afforded an examination with respect to this claim. As a VA examiner has not yet offered an opinion as to whether the decreased sensation, numbness, and limited mobility of the left thumb are a foreseeable consequence of the treatment the Veteran received or, whether they are the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the Board finds that an opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the Veteran's claims for service connection for a lumbar spine disability and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disability of the left thumb, send him a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including the notice required under Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) (notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded).

2.  Contact the Social Security Administration and request that agency to provide a copy of the medical records upon which the July 1980 decision granting disability benefits is based.

3.  Schedule the Veteran for an examination of the lumbar spine.  All indicated studies should be performed, and all findings should be reported in detail.  
The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  
For purposes of this examination, the examiner should accept as credible the Veteran's statements regarding in-service strain and pain, and his report of continuity of symptoms in the years following his separation from service.  The examiner should specifically offer opinions as to the following:

a.  The examiner should address the likelihood that the spina bifida oculta and levoratory scoliosis found on examination in August 1969 existed prior to the Veteran's entrance into active service in July 1966.

b.  If either spina bifida oculta or levoratory scoliosis is determined to have existed prior to service, the examiner should indicate whether the spina bifida oculta and/or levoratory scoliosis is or are congenital or developmental in nature.  If the spina bifida oculta or levoratory scoliosis is congenital, the examiner should state whether it is most properly classified as a defect or disease.  If it is most properly classified as a defect, the examiner should state whether there was any disease or injury superimposed upon such defect during service.  

c.  The examiner should address the likelihood that spina bifida oculta or levoratory scoliosis worsened during service.  If either worsened during service, the examiner should state whether the worsening was due to the natural progression of the disability, or whether the worsening was caused by any aspect of the Veteran's service.

d.  For all disabilities other than spina bifida oculta or levoratory scoliosis currently present, to include, but not limited to lumbago and degenerative changes of the lumbosacral spine, the examiner should offer an opinion as to whether it is at least as likely as not that the condition is related to any aspect of the Veteran's service, including whether the condition had its onset during service.  

The rationale for all opinions, with citation to relevant medical findings, must be provided.

4.  Schedule the Veteran for a VA examination for the purpose of obtaining an opinion addressing whether the decreased sensation, numbness, and limited mobility of the left thumb he has experienced since he received VA treatment for a laceration of the left thumb were foreseeable consequences of the treatment provided, and whether the Veteran's symptoms resulted from carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.

The claims file must be made available to, and reviewed by, the examiner, and the examiner must state that the claims file was reviewed in the report provided.  A complete rationale for all conclusions and opinions, with citation to relevant medical findings, must be provided.

5.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


